DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 4/28/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5,11, 15-16 and 19  have been amended.
Claim 1-20  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0004]) that existing medication organizers lack capabilities to ensure that medication organizers are properly filled with medications and that the patient is taking medication as scheduled. So a need exists to organize these human interactions by managing medication adherence using the steps of “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc.  Applicant’s method/apparatus manages medication adherence and is therefore a mental process and a certain method of organizing the human activities as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 15 and 19 is/are directed to the abstract idea of “managing medication adherence,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Claim(s) 1, 15 and 19 is/are directed to the abstract idea of “managing medication adherence,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, method/apparatus for performing the steps of “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc., that is “managing medication adherence,” etc. The limitation of “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-20 recite an abstract idea. 
The claim(s) recite(s) in part, method/apparatus for performing the steps of “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc., that is “managing medication adherence,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-20 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks (Applicant’s Specification [0027]-[0027], [0037]), etc.) to perform steps of “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Insignificant extra-solution activity
Claims 1-20 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks, etc.). At paragraph(s) [0027]-[0027], [0037], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks,” etc. to perform the functions of “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc. The recited “microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-20 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2-14, 16-18 and 20 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2-14, 16-18 and 20 merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although dependent claims 2-14, 16-18 and 20 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2-14, 16-18 and 20 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 15 and 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bear et al. (US 2014/0188272), in view of Waugh et al. (US 2016/0324727).

CLAIM 1  
As per claim 1, Bear et al. disclose: 
a medication adherence device (Bear et al., [0005] enhance patient adherence to dosing schedules for prescription medications, [0006] a plurality of storage compartments, image capturing device positionable to captures an image of the interior space of each of the plurality of storage compartments, [0007] the image capturing device comprises a camera, [0055] medication schedule, network [0057] medication schedule, [0064] advantages include verification that appropriate medications have been loaded into the dispenser, surveillance for both base and non-adherence,…, and behavioral modification with positive reinforcement) comprising: 
a camera unit comprising a camera (Bear et al., [0007] the image capturing device comprises a camera); 
wherein the medication unit comprises a plurality of medication compartments for organizing medications corresponding to tablets according to a prescribed medication schedule, wherein the camera is to capture one or more images of one or more medication compartments of the plurality of medication compartments in response to docking the medication unit with the camera unit, the one or more images comprising one or more tablets (Bear et al., [0006] a plurality of storage compartments, image capturing device positionable to captures an image of the interior space of each of the plurality of storage compartments, [0007] the image capturing device comprises a camera, [0045], [0055] medication schedule, network [0057] medication schedule, [0064] advantages include verification that appropriate medications have been loaded into the dispenser, surveillance for both base and non-adherence,…, and behavioral modification with positive reinforcement); 
an image processor to evaluate the one or more captured images of the one or more medication compartments and one or more reference images of one or more tablets to determine a quantity of tablets in the one or more medication compartments (Bear et al., [0006] a plurality of storage compartments, image capturing device positionable to captures an image of the interior space of each of the plurality of storage compartments, [0007] the image capturing device comprises a camera, [0045], [0055] medication schedule, network [0057] medication schedule, [0064] advantages include verification that appropriate medications have been loaded into the dispenser, surveillance for both base and non-adherence,…, and behavioral modification with positive reinforcement), and determine whether medication in a given medication compartment of the plurality of medication compartments has been properly removed (Bear et al., [0040] [T]he dispenser may locally include a sensor and microprocessor capabilities for detecting whether all of the medications have been removed from one or more of the storage compartments.); and 
an adherence manager to manage and monitor a patient's adherence to the prescribed medication schedule based on the quantity of tablets in the one or more medication compartments, wherein the adherence manager is communicatively coupled to a medication adherence service and to send patient adherence data characterizing the patient's adherence to the prescribed medication schedule to the medication adherence service (Bear et al., [0006] a plurality of storage compartments, image capturing device positionable to captures an image of the interior space of each of the plurality of storage compartments, [0007] the image capturing device comprises a camera, [0055] medication schedule, network [0057] medication schedule, [0064] advantages include verification that appropriate medications have been loaded into the dispenser, surveillance for both base and non-adherence,…, and behavioral modification with positive reinforcement), wherein the medication adherence device causes an alert to be provided to a user device in response to determining that the medication from the given medication compartment has not been properly removed (Bear et al., [0040] [T]he dispenser may locally include a sensor and microprocessor capabilities for detecting whether all of the medications have been removed from one or more of the storage compartments…display or broadcast locally an alert to the user of an abnormal condition with the dispenser device or its contents).


Bear et al. fail to expressly disclose:
a medication unit configured to be docked and undocked with the camera unit.


However, Waugh et al. teach:
a medication unit configured to be docked and undocked with the camera unit (Waugh et al., Figure 12, [0108]).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “a medication unit configured to be docked and undocked with the camera unit,” etc. as taught by Waugh et al. within the apparatus as taught by the Bear et al. with the motivation of automating data collection resulting in more accurate adherence data (Waugh et al., [0010]).

CLAIM 2   
As per claim 2, Bear et al. and Waugh et al.
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising an input interface for receiving information from the patient (Waugh et al., Figure 12, [0108]).


The obviousness of combining the teachings of Waugh et al. with the apparatus as taught by Bear et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Bear et al. and Waugh et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the camera corresponds to one or more cameras, and a number of the one or more cameras is based on a viewing angle of a camera lens of a respective camera with respect to a corresponding medication compartment and further based on a distance between the respective camera and a bottom of the medication unit (Bear et al., [0007] the image capturing device comprises a camera).


CLAIM 4    
As per claim 4, Bear et al. and Waugh et al. 
teach the apparatus of claim 3 and further disclose the limitations of:
wherein the one or more captured images are analyzed to determine contents of the plurality of medication compartments (Bear et al., [0057] central monitoring station, [0059] central monitor).


CLAIM 5   
As per claim 5, Bear et al. and Waugh et al. 
teach the apparatus of claim 4 and further disclose the limitations of:
wherein the adherence manager is to compare the determined contents of the plurality of medication compartments and the prescribed medication schedule to determine whether the patient is in adherence with the prescribed medication schedule (Bear et al., [0005] enhance patient adherence to dosing schedules for prescription medications, [0006] a plurality of storage compartments, image capturing device positionable to captures an image of the interior space of each of the plurality of storage compartments, [0007] the image capturing device comprises a camera, [0055] medication schedule, network [0057] medication schedule, [0064] advantages include verification that appropriate medications have been loaded into the dispenser, surveillance for both base and non-adherence,…, and behavioral modification with positive reinforcement).


CLAIM 6    
As per claim 6, Bear et al. and Waugh et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising an interface unit for providing information to the patient, wherein the camera unit comprises an additional camera for analyzing a label on a prescription bottle, wherein the interface unit provides instruction information on a display to the patient based on the analyzing of the label on the prescription bottle (Bear et al., [0022] display 102, [0026] one or more digital still cameras, video cameras, or the like).


CLAIM 7   
As per claim 7, Bear et al. and Waugh et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein to evaluate the one or more captured images of the one or more medication compartments and the one or more reference images of the one or more tablets comprises evaluating a size, a shape and a color of the one or more tablets in the one or more medication compartments to determine the quantity of tablets in each of the one or more medication compartments (Bear et al., [0045]).


CLAIM 8    
As per claim 8, Bear et al. and Waugh et al. 
teach the apparatus of claim 7 and further disclose the limitations of:
wherein the camera corresponds to a plurality of cameras, each camera being configured to capture one or more images of the one or more medication compartments (Bear et al., [0026] one or more digital still cameras, video cameras, or the like).


CLAIM 9   
As per claim 9, Bear et al. and Waugh et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising an interface unit for providing information to the patient and/or receiving information from the patient, wherein the camera unit is positioned in front of the interface unit (Bear et al., [0045]).


CLAIM 10    
As per claim 10, Bear et al. and Waugh et al. 
teach the apparatus of claim 9 and further disclose the limitations of:
wherein the medication unit is configured to wirelessly communicate with the interface unit in response to being undocked from the camera unit (Bear et al., [0007] wireless).


CLAIM 11 
As per claim 11, Bear et al. and Waugh et al. 
teach the apparatus of claim 10 and further disclose the limitations of:
wherein: the medication unit comprises one or more light emitting diodes (LEDs), each LED being associated with a respective medication compartment of the plurality of medication compartments, the interface unit is to wirelessly control a given LED associated with a respective medication compartment (Bear et al., [0021] LED) in response to the medication unit being undocked from the camera unit (Waugh et al., Figure 12, [0108]), and the control comprises turning on the given LED, turning off the given LED or flashing the given LED to direct the patient to fill the medication unit or take the one or more tablets (Bear et al., [0021] LED).


The obviousness of combining the teachings of Waugh et al. with the apparatus as taught by Bear et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Bear et al. and Waugh et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the tablet is a pill (Bear et al., [0002] pill).


CLAIM 13    
As per claim 13, Bear et al. and Waugh et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
wherein the camera unit comprises the image processor and the adherence manager (Bear et al., [0006] a plurality of storage compartments, image capturing device positionable to captures an image of the interior space of each of the plurality of storage compartments, [0007] the image capturing device comprises a camera, [0055] medication schedule, network [0057] medication schedule, [0064] advantages include verification that appropriate medications have been loaded into the dispenser, surveillance for both base and non-adherence,…, and behavioral modification with positive reinforcement).


CLAIM 14 
As per claim 14, Bear et al. and Waugh et al. 
teach the apparatus of claim 1 and further disclose the limitations of:
further comprising memory comprising information characterizing the prescribed medication schedule and the one or more reference images of the one or more tablets. (Bear et al., [0008] dosage schedule, [0045]).


CLAIMS 15-18 
As per claims 15-18, claims 15-18 are directed to a method. Claims 15-18 recite the same or similar limitations as those addressed above for claims 1-14. Claims 15-18 are therefore rejected for the same reasons set forth above for claims 1-14.

CLAIMS 19-20 
As per claims 19-20, claims 19-20 are directed to a method. Claims 19-20 recite the same or similar limitations as those addressed above for claims 1-14. Claims 19-20 are therefore rejected for the same reasons set forth above for claims 1-14.

Response to Arguments
Applicant’s arguments filed 4/28/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/28/2022.
Applicant’s arguments filed 4/28/2022 with respect to claims 1-20 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 4/28/2022.
Applicant’s arguments filed on 4/28/2022 with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Bear et al. and Waugh et al. do not render obvious the present invention because Bear et al. and Waugh et al. do not disclose “determine whether medication in a given medication compartment of the plurality of medication compartments has been properly removed,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), it is respectfully submitted that the Examiner has applied/recited new passages and citations to amended claims 1, 5,11, 15-16 and 19  at the present time. The Examiner notes that the amended limitations were not in the previously pending claims. As such, Applicant’s remarks with regard to the application of Bear et al. and Waugh et al. to the amended limitations are addressed above in the Office Action.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 2019 PEG Neither Limiting nor Exhaustive 
Further, the enumerated examples in the 2019 PEG are neither limiting nor exhaustive. They are exemplary. Applicant’s argument is not persuasive. 
Applicant Admission 
Applicant discloses that Applicant’s claims have been amended to recite that an image processor determines whether that medication in a given medication compartment of a plurality of medication compartments has been properly removed and a medication adherence device causes an alert to be provided to a user device in response to determining that the medication from the given medication compartment has not been properly removed. Applicant asserts at these amendments cannot be performed in the human mind. The Examiner respectfully disagrees. In a many clinical settings nursing staff will present patients with white paper cups of medication and return to see a patient later and visually verify that the patient’s medication has been properly removed, and possibly alert the patient that they had not properly taken their medication. These activities are performed in the human mind and Applicant’s invention is merely organizing an existing a human activity. Applicant’s argument is not persuasive. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive. 
Significantly More
Further, the Examiner is not persuaded that “STEPS,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0027]-[0027], [0037] describing generic computer components (i.e. microphones, speakers, displays, touchscreens, LEDs, cameras, processors, memories, I/O devices, disk drives, networks, etc.). And considered as an ordered combination, the computer components of Applicant’s method/apparatus add nothing that is not already present when the steps are considered separately. Applicant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “prompting using an interface, capturing images, analyzing captured images, comparing number of tables in compartments, determining if compartments have been properly filled, providing alerts,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed method/apparatus does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive. 
The Claims Do Not Pre-Empt Every Application
While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive.
Similarly, the streamlined analysis is not a means to circumvent the full analysis under the two-part framework.  A claim that fails to qualify as eligible after step 2B of the full analysis would not be eligible for the streamlined analysis because the claim lacks self-evident eligibility.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above. Applicant’s argument is not persuasive. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hayes et al. (Reference U) disclose an electronic pillbox for continuous monitoring of medication adherence.
Arnet et al. (Reference V) disclose a polymedication electronic monitoring system.

Conclusion
Applicant’s amendment necessitated the new ground(s) for rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set for in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension free pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a - 5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/C. P. C./
Examiner, Art Unit 3626

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626